United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE AIR FORCE, 375th
AIR WING, SCOTT AIR FORCE BASE, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-604
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated April 27, 2007 that denied her claim and an October 17,
2007 decision that denied her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a stress-related condition in the performance of duty causally related to factors of her
federal employment; and (2) whether the Office properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 26, 2006 appellant, then a 54-year-old management and program analyst,
filed a Form CA-2, occupational disease claim, alleging that factors of her federal employment

caused stress, stating that she was verbally relieved of duty as chief on September 9, 2005 and
was not assigned duties or reassigned to another position until May 28, 2006. She did not stop
work.
In an attached statement, appellant described specific incidents that she felt caused her
condition, noting that she had transferred to the employing establishment in June 2004 and
inherited a staff of two military officers and three civilians, including Charley Mills who had
expected to be promoted into her position. She stated that Mr. Mills and the staff resented her
for that reason and that Mr. Mills repeatedly told her in front of others that she was not qualified
for the position. Appellant further described problems with Captain Ivery who refused to work
with her and countermanded her orders to military personnel, noting that military personnel were
treated differently than civilian employees. When she complained to her supervisor, Colonel
Colon, he advised her to try and get along with people. After Colonel Colon retired, he was
replaced by Colonel Raymond Rottman who discussed personnel issues with appellant on
July 21, 2005, stating that her staff was not happy with her and she needed to improve.
Appellant also alleged that she was undermined by Lieutenant Colonel Jim Meeks who directed
her military staff and undermined her leadership and that on August 3, 2005 she had a
confrontation with Lynn Stadts, a civilian employee, concerning use of space. She stated that, at
a September 9, 2005 meeting, Colonel Rottman told her he was transferring her because of her
poor management style but that she would keep her pay and grade. Appellant noted that this was
humiliating to her and that on September 10, 2005 Colonel Rottman announced the change to the
staff. She described a confrontation with Lieutenant Colonel Doye Robbins on October 4, 2005
because he would not certify overtime and requested that she return a tablet computer. Appellant
stated that she was inappropriately reassigned on May 28, 2006 to a position with diminished
responsibility after not having any assigned duties since September 9, 2005 and that on June 13,
2006 she was informed that she was to groom the current deputy, Major Tammy D. Pokorney,
for the position of chief and that this caused an anxiety attack because she had hired and trained
the deputy. She generally alleged that she was treated as a second-class citizen and concluded
that she was currently working in a stressful situation with insufficient staff.
In support of her claim, appellant submitted a July 13, 2006 statement in which
Timothy M. West, a coworker, reported that from June to September 2005 appellant was chief of
wing plans and readiness and that in September 2005 she was removed and replaced by a
military member, that, from September 2005 until June 2006, he was unaware of duties or
responsibilities assigned to appellant, that she did not supervise employees or attend meetings.
In a September 15, 2006 statement, Mr. Mills noted that in September 2006 [sic] appellant was
replaced as chief of wing plans by Lieutenant Colonel Robbins who had zero background and
required experience. He opined that during the next nine months appellant was not effectively
utilized and that Lieutenant Colonel Robbins made several statements that he did not want her in
his office and that she was now in the precarious situation of being supervised by an individual
she personally interviewed and hired, noting that there was tension between the two.
In a July 27, 2006 report, Dr. Deborah K. McDermott, an internist, noted that appellant
had been complaining of depression since November 2005. She stated that appellant appeared
somewhat depressed and anxious and that her symptoms corresponded with stress and anxiety
which “are probably related to stress in the workplace.” In an August 23, 2006 report,
Dr. Sultan A. Hayat, Board-certified in internal medicine and cardiovascular disease, advised

2

that three months previously appellant began to have exertional dyspnea and exertional chest
discomfort with heart pounding. He advised that his “strong clinical impression” was that her
symptoms were produced by stress at work.
By letters dated October 18, 2006, the Office informed appellant of the type evidence
needed to support her claim and asked that the employing establishment respond. By letter dated
November 15, 2006, Major Pokorney, chief of wing plans, programs and readiness, noted that
she had been appellant’s direct supervisor since September 15, 2006 and had worked closely
with her since July 2005. She stated that “perceptions of conflict with employees and
[appellant’s] supervisor were apparent in the tension and stress of the office environment.”
Major Pokorney stated that attempts were made to reduce the stress through reassignment of
personnel and one-on-one discussions with employees and supervisors but that the tension
remained in a period of increasing workload. She stated that appellant performed duties
consistent with her position description and that her removal from a leadership position was
deemed critical by wing leadership. Major Pokorney concluded that the circumstances and not
appellant’s personal actions led to the reassignment.
Appellant submitted copious evidence regarding a claim filed with the Merit Systems
Protection Board (MSPB), a complaint to the Office of Special Counsel (OSC) alleging
prohibited personnel practices, position descriptions, Form 50s and correspondence. In a letter
addressed to Senator Barack Obama’s office dated April 11, 2006, Lieutenant Colonel Karen L.
Cook, advised that the wing commander spoke to appellant on a number of occasions regarding
her leadership skills and the problems in her office which were having a negative impact on the
wing’s mission and that, as a result of these repeated discussions, the commander decided to
reassign appellant from her supervisory position into a nonsupervisory position and as this was at
the same grade level, it was not an adverse action. Lieutenant Colonel Cook stated that the
commander felt appellant was not effective as a leader and that strong leadership was needed.
She noted that an “official personnel action” was not taken because a permanent position was not
found for appellant. Lieutenant Colonel Cook concluded that the commander’s decision to
reassign appellant “was appropriately taken for mission reasons and took into consideration her
value to the organization and the Air Force.” A May 24, 2006 e-mail from employing
establishment personnel informed appellant that on May 23, 2006 a personnel action had been
submitted.
A memorandum dated May 30, 2006 to appellant, from Colonel Dawn E. Wilson noted
that appellant was being reassigned effective May 28, 2006. Colonel Wilson stated that the
reassignment was driven by mission needs, noting that other wings had found this alignment
beneficial; thus, the base and agency were better served by utilizing a military member as chief
and that this structure was highly conducive to the success of the operational mission. By
decision finalized on August 24, 2006, the MSPB dismissed appellant’s case for lack of
jurisdiction because reassignments without a loss of grade or pay are not appealable to MSPB.
In an April 27, 2007 decision, the Office denied appellant’s claim finding that, as she had
not established a compensable factor of employment, she had not established that she sustained
an injury in the performance of duty. On July 31, 2007 appellant requested reconsideration,
arguing that the evidence of record established that she sustained an injury in the performance of

3

duty.1 She submitted copies of evidence previously of record and an e-mail regarding “WC
Stress Letter followup” in which Major Pokorney stated, “I have read the information and
adjusted the text, font, spacing. To my knowledge, all the information is accurate.” Appellant
also submitted an August 28, 2007 report in which Dr. Harvey L. Mirly, a Board-certified
orthopedic surgeon, reported on her left carpal tunnel condition. In a nonmerit decision dated
October 17, 2007, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
To establish her claim that she sustained a stress-related condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.5 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.6 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially

1

Appellant also described factors that occurred after the instant claim was filed that are not pertinent to the
instant claim.
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 3.

7

Roger Williams, 52 ECAB 468 (2001).

4

assigned work duties of the employee and are not covered under the Act.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a stress-related condition in the performance of duty causally related to factors of her
federal employment.
The main thrust of appellant’s allegations is that she was improperly removed from her
supervisory position in September 2005 and permanently reassigned to a nonsupervisory position
in May 2006. Personnel matters although generally related to the employee’s employment, are
administrative functions of the employer rather than the regular or specially assigned work duties
of the employee and are not covered under the Act, absent error or abuse.11 An employee’s
dissatisfaction with being transferred or reassigned constitutes frustration from not being
permitted to work in a particular environment or to hold a particular position and is also not
compensable.12 Major Pokorney and Lieutenant Colonel Cook explained that it was in the best
interest of the employing establishment’s mission to assign military rather than civilian personnel
to the chief’s position. Lieutenant Colonel Cook also explained that discussions were held with
appellant regarding her lack of leadership skills. Supervisory discussions of job performance and
reprimands are administrative or personnel matters of the employing establishment which are
covered only by a showing of error or abuse.13 In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.14 Mere disagreement or dislike of a management action will not

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001).

10

James E. Norris, 52 ECAB 93 (2000).

11

Id.

12

Robert Breeden, 57 ECAB 622 (2006).

13

David C. Lindsey, Jr., 56 ECAB 263 (2005).

14

Cyndia R. Harrill, 55 ECAB 522 (2004).

5

be compensable absent error or abuse15 and there is no evidence of error or abuse in this case
regarding the September 2005 removal or the May 2006 transfer. Appellant also asserted that
her lack of official duties from September 2005 to May 2006 caused her condition and Mr. Mills
noted that he did not think appellant was effectively utilized during this period. The assignment
of work is also an administrative function of the employing establishment and not a duty of the
employee.16 Appellant also contended that Lieutenant Colonel Robbins inappropriately denied
overtime and asked that she return a tablet computer. The handling of attendance matters is also
an administrative function of the employer and absent error or abuse, not compensable.17 The
Board finds that it was reasonable for the employing establishment to request the tablet computer
when her job duties changed18 and as appellant has not demonstrated error or abuse in these
administrative matters, they are not be compensable.
Regarding appellant’s contention that she had inadequate staff in her new position, this
too is a personnel matter and an administrative function of the employer.19 She did not allege
that she was overworked and other than her contention and Major Pokorney’s comment about an
increasing workload, there is no further evidence of record regarding this contention. All
allegations must be established on a factual basis to be compensable20 and the Board finds
Major Pokorney’s comment is too general in nature to establish error or abuse regarding this
employment matter.21
Regarding appellant’s allegation that she had a confrontation with Ms. Stadts on
August 3, 2005, verbal altercations when sufficiently detailed by the claimant and supported by
the record may constitute a compensable factor of employment.22 There is nothing in the record
here to support that this incident did in fact occur23 and it would therefore not be a compensable
factor of employment.
As to appellant’s general allegation that she was harassed by Mr. Mills, Lieutenant
Colonel Meeks, Captain Ivery and other personnel, for harassment or discrimination to give rise
to a compensable disability, there must be evidence that establishes that the acts alleged or
implicated by the employee did, in fact, occur. Unsubstantiated allegations of harassment or
discrimination are not determinative of whether such harassment or discrimination occurred. A
claimant must establish a factual basis for his or her allegations that the harassment occurred
15

T.G., 59 ECAB ____ (Docket No. 06-1411, issued November 28, 2006).

16

Linda K. Mitchell, 54 ECAB 748 (2003).

17

Joe M. Hagegood, 56 ECAB 479 (2005).

18

Cyndia R. Harrill, supra note 14.

19

David C. Lindsey, Jr., supra note 13.

20

See Sherry L. McFall, 51 ECAB 436 (2000).

21

Kim Nguyen, supra note 9.

22

David C. Lindsey, Jr., supra note 13.

23

L.S., 58 ECAB ____ (Docket No. 06-1808, issued December 29, 2006).

6

with probative and reliable evidence. With regard to emotional claims arising under the Act, the
term “harassment” as applied by the Board is not the equivalent of “harassment” as defined or
implemented by other agencies, such as the Equal Employment Opportunity Commission, which
is charged with statutory authority to investigate and evaluate such matters in the workplace.
Rather, in evaluating claims for workers’ compensation under the Act, the term “harassment” is
synonymous, as generally defined, with a persistent disturbance, torment or persecution, i.e.,
mistreatment by coemployees or workers. Mere perceptions and feelings of harassment will not
support an award of compensation.24 In the case at hand, appellant submitted no evidence to
substantiate harassment on the part of Mr. Mills or other member of the employing establishment
staff. While she submitted statements from Mr. Mills and Mr. West, these do not support that
harassment in fact occurred but rather describe her positions and duties at the employing
establishment.25 In this case, there is no affirmative evidence of record to establish that anyone
at the employing establishment committed any action that constituted harassment.26
Likewise, appellant’s contention concerning lack of support by Colonel Colon would not
be compensable. Generally, complaints about the manner in which a supervisor performs his or
her duties or the manner in which a supervisor exercises his or her discretion fall, as a rule,
outside the scope of coverage provided by the Act. This principle recognizes that a supervisor or
manager in general must be allowed to perform his duties and employees will, at times, dislike
the actions taken. Mere disagreement or dislike of a supervisory or managerial action will not be
compensable, absent evidence of error or abuse.27 Appellant submitted no evidence to show
error or abuse regarding this matter.
Lastly, appellant indicated that she had filed an MSPB claim and a claim alleging
prohibited personnel practices with the OSC. In assessing the evidence, the Board has held that
complaints to other agencies, by themselves, do not establish that workplace harassment or
unfair treatment occurred.28 The MSPB dismissed appellant’s claim for lack of jurisdiction and
the record before the Board does not contain any decision from the OSC. Appellant therefore
did not establish harassment or discrimination on the part of the employing establishment.29 As
she identified no compensable work factors substantiated by the record,30 she failed to establish
that she sustained an injury in the performance of duty.31

24

K.W., 59 ECAB ____ (Docket No. 07-1669, issued December 13, 2007).

25

Joe M. Hagegood, supra note 17.

26

See Charles D. Edwards, supra note 8.

27

T.G., supra note 15.

28

See Michael L. Deas, 53 ECAB 208 (2001).

29

James E. Norris, supra note 10.

30

Roger Williams, supra note 7.

31

Id. Because appellant failed to establish a compensable employment factor, it was not necessary to consider the
medical evidence. Marlon Vera, 54 ECAB 834 (2003).

7

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.32 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).33 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (1) shows that the
Office erroneously applied or interpreted a specific point of law; or (2) advances a relevant legal
argument not previously considered by the Office; or (3) constitutes relevant and pertinent new
evidence not previously considered by the Office.34 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.35
ANALYSIS -- ISSUE 2
In her request for reconsideration, appellant merely reiterated that the evidence submitted
was sufficient to establish employment-related stress. She therefore did not allege or
demonstrate that the Office erroneously applied or interpreted a specific point of law or advance
a relevant legal argument not previously considered by the Office. Consequently, appellant is
not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).36
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted evidence previously of record and evidence that repeats or duplicates evidence already
in the case record has no evidentiary value and does not constitute a basis for reopening a case.37
She also submitted an August 28, 2007 medical report from Dr. Mirly concerning her carpal
tunnel syndrome condition. The merit issue in this case is whether appellant established a
compensable factor of employment. The Board has held that the submission of evidence that
does not address the particular issue involved in a case does not constitute a basis for reopening
the claim.38 Appellant also submitted a copy of an e-mail dated November 28, 2006 regarding
her stress claim in which Major Pokorney stated that she had read the information and adjusted
the text, font and spacing and that “to my knowledge, all the information is accurate.” The
32

5 U.S.C. § 8128(a).

33

20 C.F.R. § 10.608(a).

34

Id. at § 10.608(b)(1) and (2).

35

Id. at § 10.608(b).

36

Id. at § 10.606(b)(2).

37

See D’Wayne Avila, 57 ECAB 642 (2006).

38

Id.

8

Board finds this e-mail is of such vague and generalized nature that it is not relevant or pertinent
to appellant’s claim that she established compensable factors of employment.39
Appellant therefore did not submit relevant and pertinent new evidence not previously
considered by the Office and it properly denied her reconsideration request by its October 17,
2007 decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a stress-related condition in the performance of duty and that the Office properly
refused to reopen her case for further consideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 17 and April 27, 2007 be affirmed.
Issued: August 13, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

39

Robert Breeden, supra note 12.

9

